Citation Nr: 0211757	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected degenerative disc disease of the lumbar 
spine prior to July 31, 2001.  

2.  Entitlement to a rating in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar 
spine from July 31, 2001.  

3.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture of the right ankle, from 
the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1982 to January 
1997.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 decision by the 
RO which granted service connection for the disabilities now 
at issue on appeal.  A personal hearing was held at the RO in 
October 1997.  The Board remanded the appeal to the RO for 
additional development in February 2000.  

By rating action in May 2002, the RO assigned an increased 
rating to 20 percent for the veteran's service-connected low 
back disorder, effective from July 31, 2001.  

In light of the ratings assigned for the veteran's service-
connected low back disability for different periods during 
the pendency of this appeal, the Board has recharacterized 
the issues to better reflect the appropriate adjudicatory 
matters on appeal.  


FINDINGS OF FACT

1.  Prior to July 31, 2001, the veteran's low back disability 
was manifested by complaints of pain, with no greater than 
mild limitation of motion.  

2.  From July 31, 2001, the veteran's low back disability was 
manifested by complaints of chronic pain, arthritis, and no 
more than moderate limitation of motion; demonstrable muscle 
spasm, loss of lateral spine motion, and neurological 
deficits analogous to greater than moderate intervertebral 
disc syndrome were not present.  

3.  Since service connection was established, the veteran's 
right ankle disability is manifested by pain, moderate 
limitation of motion, and x-ray evidence of arthritis; more 
than moderate limitation of motion or additional functional 
loss of use due to pain or during flare-ups have not been 
demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected degenerative disc disease of the lumbar 
spine prior to July 31, 2001 are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5010-5003, 5289, 
5292, 5293-5295 (2001).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar 
spine from July 31, 2001 are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5010-5003, 5289, 
5292, 5293-5295 (2001).  

3.  The criteria for a 10 percent evaluation and no higher, 
for service-connected residuals of a fracture of the right 
ankle are met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Code 5010-5003, 5271 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

When examined by VA in April 1997, the veteran reported that 
he had difficulty sitting and standing for prolonged periods 
of time.  He reported no constitutional symptoms and no 
radicular type symptoms.  He stated that his treatment to 
date included anti-inflammatory medications and muscle 
relaxants without significant relief.  He saw a chiropractor 
in 1996 with some moderate relief in his symptoms for a short 
period of time.  

On examination, the veteran stood with normal lumbar lordosis 
and thoracic kyphosis.  Forward flexion was to 70 degrees, 
extension was to 30 degrees, and bending was to 45 degrees, 
bilaterally.  There was negative straight leg raise 
bilaterally.  Strength was 5/5 in the right and left extensor 
hallus longus, anterior tibialis, quadriceps, hamstrings and 
gastrocnemius.  Knee and ankle jerk reflexes were present and 
symmetric.  Sensation was intact in the L4-5 and S1 
dermatomes, bilaterally.  

X-ray studies of the lumbosacral spine showed no evidence of 
scoliotic deformity.  There was moderate loss of L3-4 disc 
space with a lesser degree of involvement of the L4-5 disc 
space.  There was some sclerosis of the L5-S1 facets, 
bilaterally.  

Regarding the right ankle, the veteran reported that he 
fractured the ankle in service.  After surgical intervention, 
the ankle was placed in a long leg cast and subsequently 
converted into a short leg-walking cast.  The ankle fracture 
healed uneventfully and he currently had only occasional 
swelling and discomfort related to activity.  He had no 
symptoms with weather changes and no history of instability 
of the right ankle.  However, the service medical records 
show that the veteran fractured his right tibia when he was 
about 20 years old, prior to entering military service.  The 
service medical records show that the veteran was seen for 
right ankle pain on one occasion in November 1986.  At that, 
the veteran reported a constant dull aching pain around the 
ankle for the past three days.  There was some swelling and 
tenderness to palpation about the ankle joint.  The 
assessment was rule out bursitis.  The remainder of the 
veteran's service medical records are silent for any right 
ankle abnormalities.  

On examination, there was a well-healed 4-cm, longitudinal 
scar proximal to the left medial malleolus.  The scar was not 
tender to palpation and there was no tenderness over the 
medial or lateral malleolus.  Dorsiflexion was to 10 degrees 
and plantar flexion was to 45 degrees.  Strength was 5/5 with 
dorsiflexion, plantar flexion, inversion and eversion.  There 
was no instability to varus or valgus stress, and anterior 
drawer was negative.  There was no soft tissue swelling and 
no effusion.  X-ray studies of the right ankle showed 
evidence of a healed prior distal fibula fracture above the 
level of the plafond.  There is no evidence of narrowing of 
the ankle mortis, osteophyte formation, or sclerosis.  The 
impressions included degenerative disk disease of L3-4 with 
lesser involvement at L4-5, and status post right ankle 
fracture, currently healed without residual sequela.  

A report from P. M. O'Neill, D.O. dated in May 1998 and 
received in March 2000, showed that the veteran was seen in 
January 1998 for injuries he received in an automobile 
accident the day before.  The veteran reported pain in his 
neck, right shoulder, low back, and right ankle.  The 
chiropractor stated that the veteran's past history was not 
contributory to his current condition.  Forward flexion of 
the cervical spine was normal and the lumbar spine was to 70 
degrees.  There was also some limitation of motion of the 
cervical and lumbar spine on rotation, extension, and lateral 
bending to the side.  X-ray studies no evidence of 
dislocation, fracture, or gross osseous pathology.  There was 
mild osteoarthritis in the lower cervical spine and at L3 and 
L4.  The diagnoses included lumbosacral sprain/strain, acute 
traumatic cervicodorsal sprain/strain, cervical myofascitis, 
and lumbar facet syndrome.  

When examined by VA in June 2000, the veteran complained of 
chronic low back and intermittent right ankle pain.  Activity 
made both of them worse and rest helped somewhat.  He takes 
over-the-counter pain medications.  The veteran reported that 
he worked as a truck assembler.  The examiner noted that he 
had reviewed the claims file.  

On orthopedic examination, active dorsiflexion in the right 
ankle was to 20 degrees and plantar flexion was to 45 
degrees.  Eversion was to 20 degrees, and inversion was to 30 
degree.  Abduction was to 10 degrees and adduction was to 20 
degrees.  The examiner noted that range of motion for the 
veteran's right ankle was normal.  Sensation is intact to 
pinprick and light touch over the dermatomes of the lower 
extremities.  Muscle strength and great toe dorsiflexion were 
5/5.  Deep tendon reflexes were present and equal.  There is 
no leg-length discrepancy.  There was some pain on palpation 
just posterior to the medial malleolus of the right ankle and 
the surgical scar was well healed.  There was no edema or 
erythema and no other bony or soft tissue abnormalities.  

Active flexion of the thoracolumbar spine was to 75 degrees, 
extension was to 30 degrees, and lateral flexion was to 35 
degrees, bilaterally.  The examiner commented that this was 
normal range of motion for the thoracolumbar spine.  There 
was mild pain on palpation of the lumbar spine at 
approximately L4-5.  Straight leg raising was negative, 
bilaterally.  There was no evidence of any muscle spasm or 
fasciculations of the lumbosacral paraspinal muscles.  There 
was no other bony or soft tissue abnormalities noted.  The 
veteran's gait was completely non-antalgic and without a 
limp, and he did not require the use of any assistive device.  

The examiner indicated that he had reviewed the March 1997 x-
ray studies of the veteran's low back and right ankle.  The 
studies showed several discs of abnormal height, the worst 
being at L3-4 with retrolisthesis.  He commented that if 
there were clinical features of radiculopathy, thecal sac 
imaging might be helpful.  Osteoarthritis of the right ankle 
secondary to old injury was also present.  The diagnoses 
included pain in the low back and right ankle with the focal 
findings being mild pain on palpation over the lumbosacral 
spine and mild pain on palpation of the right ankle with 
osteoarthritis of the right ankle and several discs of 
abnormal height in the lower back, the worst being L3-4 with 
retrolisthesis.  

The examiner commented that there was no listing of the spine 
to the opposite side, no positive Goldthwait's sign or muscle 
spasm on forward bending, and no abnormal mobility on forced 
motion.  Neither the low back nor the ankle exhibited 
weakened movement, excess fatigability, or incoordination, 
and there was no ankylosis.  The examiner opined that the 
pain possibly could limit functional abilities during flare-
ups or when the low back or right ankle was used repeatedly 
over a period of time.  However, he stated that he could not 
portray the functional loss in terms of degrees of additional 
range of motion or loss, or favorable or unfavorable 
ankylosis due to pain on use during these possible flare-ups. 

On VA neurological examination in June 2000, the veteran 
complained of constant low back pain which he estimated to be 
about a 5/10 in severity.  His pain intermittently worsens 
but has not prevented him from working.  The back pain is 
increased by leaning forward such as at the bathroom mirror.  
He had had two momentary episodes of left leg weakness which 
nearly caused him to fall.  He noted some tingling in his 
left buttock intermittently but no radiation of the pain into 
his thighs, calf, or feet.  He had no bowel and bladder 
problems.  The veteran reported that he took Aleve four to 
five times per day and required some assistance dressing such 
as putting on his shoes and socks and also for grooming.  He 
was independent for bathing, toileting, walking and feeding.  

On examination, the veteran was alert, cooperative, and in no 
apparent distress.  He appeared to give full effort with the 
examination.  There was full and equal strength in all four 
extremities and no abnormalities in bulk or tone.  No 
fasciculations were noted, and deep tendon reflexes were 2 
and symmetrical in both upper and lower extremities.  Plantar 
stimulation produced a flexor response.  Position, stance, 
light touch, and pinprick were well preserved.  Straight-leg 
raising was to approximately 50 degrees, bilaterally.  No 
lumbosacral tenderness was noted.  The veteran could flex to 
90 degrees at the waist.  Station and gait were normal.  The 
veteran was able to toe, heel and tandem walk, and no tremor 
or ataxia was noted.  The assessment was chronic low back 
pain syndrome.  The examiner commented that although the 
veteran's left back pain occasionally worsened, it had not 
prevented him from working in a factory.  It remains constant 
and was moderately severe, which he rated a 5/10.  There was 
no objective evidence of sciatic neuropathy.  His 
intermittent tingling in the left buttock most likely 
represented mild sacral radiculopathy.  There were no absent 
reflexes or demonstrable muscle spasm.  

VA outpatient records show that the veteran was seen for 
various maladies from November 1997 to December 1999, 
including low back pain.  In 1997, the veteran was seen for a 
refill of medication for his low back pain.  The veteran 
reported that he worked construction and had some back 
stiffness in the morning and increased muscle pain in the 
evening, depending on the day's activities.  The veteran 
denied any radiating pain or any bowel or bladder problems.  
The veteran had full range of motion of the lumbosacral spine 
with no limitation of movement.  His gait was even, strength 
was 5/5 in all extremities, and reflexes were 2+.  There was 
some tenderness to palpation over the lumbosacral spine.  The 
impression was aching back pain, to be maintained on Naprosyn 
and Flexeril.  X-ray studies in March 1997 showed several 
discs of abnormal height in the lumbar spine with 
retrolisthesis, and osteoarthritis of the right ankle 
secondary to old injury.  

The veteran was seen, primarily for back pain on several 
occasion between May and November 1998.  In May, the veteran 
reported that his back pain was a little worse than his last 
visit.  The pain was localized to the lower back without 
radiation or paresthesias, worse with bending and twisting.  
He also reported that his right ankle was a worse and that he 
had occasional swelling.  The veteran wore an ace bandage for 
support and reported that it helped.  On examination the 
veteran was in no acute distress.  His spine was straight and 
there was some lateral paraspinal tenderness.  Straight leg 
raising was negative, reflexes were 2+, and strength was 5/5.  
The assessment included low back pain, retrolisthesis at L3-
4, and right ankle post-traumatic arthritis.  

In August 1998, the veteran reported that his back was a 
little better.  His main problem was with his left wrist and 
elbow.  In September, the veteran estimated that his back 
pain was 5/10, and he was instructed on the use of a TENS 
unit.  In November 1998, the veteran reported that the TENS 
unit was helpful and that he used it 3 to 4 times a week.  
The assessment included chronic low back pain, improved pain 
control with TENS unit.  In December 1999, the veteran 
reported that his back pain was stable.  His main problem at 
that time was with a cut on his left hand.  

When examined by VA in July 2001, the examiner noted that the 
veteran's claims file was reviewed prior to the evaluation.  
The veteran's chief complaint was low back pain which he 
treated with nonsteroidal anti-inflammatory drugs and 
physical therapy.  He currently complained of constant low 
back pain which varied between dull aching and sharp stabbing 
discomfort along with intermittent low back stiffness.  He 
denied low back weakness or fatigability but reported 
increased low back pain when performing repetitive flexion 
activity.  He reported painful flare-ups three times per week 
which lasted anywhere from three to four minutes; he rated 
these painful flare-ups as 7/10.  His low back pain was 
usually aggravated by prolonged sitting and flexion based 
activity and was relieved when he changed position or with 
relative rest.  The veteran demonstrated to the examiner that 
his low back range of motion was limited to approximately 30 
degrees during painful flare-ups.  He reported that he was 
occasionally limited at work because of low back pain and had 
difficulty bending and lifting during these painful flare-
ups.  The veteran had not missed any work secondary to low 
back pain within the last year.  He did not use crutches, 
braces, or canes when ambulating, and had not had any recent 
back surgery.  

On physical examination, the veteran appeared comfortable 
while sitting.  He did not report increased pain when going 
from sitting to standing and general movements about the 
examination room were unrestricted.  Active and passive (A/P) 
forward flexion of the lumbar spine was to 70 degrees.  A/P 
extension was to 20 degrees with A/P lateral flexion to 15 
degrees, bilaterally.  The veteran did not report increased 
low back pain with repetitive forward flexion.  There was no 
obvious paralumbar muscle guarding or spasm and no scoliosis 
or sciatic lift.  There were no pelvic obliquities and muscle 
bulk and tone of the lumbar paraspinal were normal.  Muscle 
stretch reflexes were 2+ and symmetric at the knees and 
ankles.  There was no clonus, and motor and sensory 
examination of both lower extremities was normal.  Straight 
leg raising in the sitting position was normal.  The examiner 
noted that the last lumbar spine imaging studies by a 
chiropractor in 1998 showed mild disc thinning at L5-S1.  The 
diagnoses included mechanical low back pain and degenerative 
disc disease at LS-Sl.  

A VA MRI scan in March 2002 showed a normal lordotic 
curvature.  There was no evidence of abnormal marrow signal 
of the vertebrae to suggest fracture or focal destructive 
process.  There was loss of T2 signal as well as disc height 
at L3-4, L4-5, and L5-Sl.  There was extension of disc 
material beyond its expected confines at each of these 
levels.  The conus terminalis was identified at the T12-Ll 
level.  The paravertebral soft tissues were unremarkable.  
The impression included multilevel circumferential disc 
bulges at L3-4, L4-5, and L5-S1.  Of these levels, L5-S1 was 
felt to be the most significant where there was contact of 
the transiting left S1 nerve root on the left.  Multilevel 
neural foraminal stenosis secondary to loss of disc height as 
well as hypertrophic changes of the facets were present.  
This was seen at L3-4, L4-5, and L5-S1.  Of these levels, L5-
S1 was felt to be most significant where there was bilateral 
disease present.  

In a February 2002 addendum to the July 2001 VA joint 
examination, the examiner indicated that he had reviewed the 
earlier examination report and the veteran's claims file 
prior to this evaluation.  The examiner stated that since he 
last examined the veteran in July 2001, the veteran reported 
no change in his right ankle pain.  The veteran reported that 
he had flare-up of right ankle pain, which he described as a 
dull aching discomfort that usually occurred with prolonged 
periods of standing or walking.  He reported that these 
flare-ups were not severe enough to prevent him from working.  
The veteran reported no loss of range of motion, weakened 
movement, excess fatigability, or incoordination when he had 
painful flare-ups.  

The veteran reported intermittent low back pain, which he 
described as an aching discomfort in the middle and lower 
lumbosacral region.  He had a flare up of back pain back in 
July, which caused him to miss six days of work.  At that 
time, his back locked when he went to stand up straight from 
a sitting position.  He reported that his back pain resolved 
after several days.  The veteran stated that he had no 
painful flare-up since then.  The veteran denied pain or 
paresthesias radiating down to either lower extremity and 
denied any lower extremity weakness.  He reported increased 
low back pain with lifting and on flexion based activities.  
He stated that during painful flare-ups, he had difficulty 
forward flexing beyond 30-40 degrees.  

Using a goniometer, right ankle dorsiflexion was to 10 
degrees with plantar flexion to 55 degrees.  Inversion was to 
20 degrees and eversion was to 15 degrees.  There was normal 
strength in the tibialis anterior, extensor hallucis longus, 
and foot intrinsic, and normal strength of the ankle dorsi- 
and plantar flexors.  There was no medial or lateral joint 
line tenderness, and no soft tissue swelling.  The veteran 
did not report loss of ankle range of motion during painful 
flare-ups.  The examiner indicated that he was unable to 
ascertain whether the veteran experienced any loss of range 
of motion at this time, as he was not having a painful flare-
up.  However, the veteran did not report increased pain with 
repetitive ankle dorsi- and plantar flexion while seated or 
performing repetitive heel raisers.  

Regarding the veteran's lumbar spine, the veteran did not 
experience a listing while standing or negative Goldthwait's 
sign.  There was no abnormal mobility with active and passive 
lumbar spine range of motion.  Using a goniometer, forward 
flexion was to 80 degrees with extension to 30 degrees.  
Right and left lateral flexion was to 25 degrees.  

The examiner concluded that, based on the veteran's self-
described history, his current complaints of low back pain 
was a reflection of the natural progression of the disease 
that was originally found in service.  There was no evidence 
that his back pain was increased following the motor vehicle 
accident.  The examiner stated that he could not say for 
certain whether the veteran's current back pain was secondary 
to intervertebral disc syndrome.  While his low back pain 
might be discogenic, it might also be secondary to facet 
joint dysfunction.  The veteran did not complain of radicular 
type symptoms.  On lower extremity neurological exam, there 
was no evidence of neurological deficit, i.e., there was 
normal motor and sensory exam with normal knee and ankle 
reflex, and straight leg raise testing was negative.  The 
examiner concluded that the veteran did not demonstrate signs 
or symptoms of sciatic neuropathy.  

VCAA

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminated the well grounded claim requirement, 
and redefined VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined and expanded the obligations of VA 
with respect to its duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
As this claim was filed long before August 2001, those 
exceptions are inapplicable to this case.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on each of the claims on appeal has been 
accomplished.  

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute and implementing regulations have been 
complied with.  Specifically, the veteran was notified of the 
newly enacted law by letter in February 2002 and was provided 
additional pertinent regulations in a supplemental statement 
of the case (SSOC) in May 2002.  The veteran was informed of 
what evidence he was expected to provide VA and what evidence 
VA had already obtained.  The veteran was advised of the type 
of evidence needed to establish entitlement and of the 
evidence that had already been obtained.  The veteran was 
also afforded three VA examinations during the pendency of 
the appeal, and he was given additional time following the 
Board remand in February 2000 to provide additional evidence 
or to request a hearing.  In a letter received in June 2000, 
the veteran reported that the only non-VA medical treatment 
he received was from a chiropractor.  Those records have been 
already been obtained and associated with the claims file.  
Likewise, all VA outpatient treatment records have been 
associated with the claims file

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claims 
for increased ratings for his low back and right ankle 
disabilities.  

Increased Rating - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.14 provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  

When considering the rating to be assigned, the Board must 
consider the provisions of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  

In the instant case, service connection was established for 
degenerative disc disease of the lumbar spine and residuals 
of a fracture of the right ankle by rating action in April 
1997.  A 10 percent evaluation was assigned for each 
disability, effective from January 17, 1997, the day 
following the veteran's discharge from service.  38 C.F.R. 
§ 3.400(b)(2) (2001).  The veteran disagreed with the ratings 
assigned for each disability.  During the pendency of the 
appeal, a 20 percent evaluation was assigned for the low back 
disability by rating action of May 2002, effective from July 
31, 2001, the date of VA examination showing a worsening of 
the veteran's low back disorder.  Thus, with respect to the 
low back disorder, the question presented is whether a rating 
in excess of 10 percent is warranted between the date of the 
grant of service connection and July 31, 2001, and whether a 
rating in excess of 20 percent is warranted from May 19, 
2000.  

Low Back Disability

As indicated above, the veteran was initially assigned 10 
percent evaluation for his low back disability under 
Diagnostic Code 5293 which provides as follows:  

Intervertebral disc syndrome:  
  Pronounced; with persistent symptoms 
compatible 
    with sciatic neuropathy with 
characteristic 
    pain and demonstrable muscle  spasm, 
absent 
    ankle jerk, or other neurological 
findings 
    appropriate to site of diseased disc, 
little 
    intermittent relief........................................  
60
  Severe; recurring attacks, with 
intermittent 
    relief..........................................................  
40
  Moderate; recurring 
attacks................................... 20
  
Mild.............................................
.................... 10
  Postoperative, 
cured..........................................   0

38 C.F.R. § 4.71a (2001).

Other possible provision of the Rating Schedule under which 
the veteran may be evaluated include the following:

Traumatic arthritis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations                20

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups                                                                                          
10

Note (1): The 20 pct and 10 pct ratings based on X- ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X- ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, DC 5003.

5292  Spine, limitation of motion of, lumbar:  
Severe                                                                 
40
Moderate                                                            
20
Slight                                                                  
10

38 C.F.R. Part 4, Diagnostic Code 5292.

Lumbosacral strain: 
  Severe; with listing of whole spine to opposite side, 
positive 
     Goldthwaite's sign, marked limitation of forward bending 
in 
     standing position, loss of lateral motion with osteo-
arthritic 
     changes, or narrowing or irregularity of joint space, or 
some 
     of the above with abnormal mobility on forced 
motion............................ 40
  With muscle spasm on extreme forward bending, loss of 
lateral 
     spine motion, unilateral, in standing 
position.......................................  20
  With characteristic pain on 
motion.............................................................  10
  With slight subjective symptoms 
only........................................................   0 

38 C.F.R. Part 4, Diagnostic Code 5295.

Sacro-iliac injury and weakness are rated as for lumbosacral 
strain, above.

38 C.F.R. Part 4, Diagnostic Code 5294.

Prior to July 31, 2001.

The medical evidence shows the veteran's low back disability 
was manifested principally by complaints of pain and some 
limitation of motion.  The veteran was examined on two 
occasions prior to July 31, 2001, and the findings from those 
examinations were not significantly different.  On orthopedic 
examination in April 1997, the veteran had mild limitation of 
motion.  There was no visible spasm or palpable tenderness, 
nor were there any significant neurological findings.  
Straight leg raising was negative bilaterally, and muscle 
strength was normal.  

Similar findings were noted on VA orthopedic and neurological 
examinations in June 2000.  For VA purposes, normal forward 
flexion is considered to be 95 degrees.  On the neurological 
examination, forward flexion was to 90 degrees.  On the 
orthopedic examination, it was 75 degrees.  The difference in 
the reported ranges of motion are not significant for rating 
purposes as 75 degrees of forward flexion represents only 
mild limitation of motion.  Additionally, the veteran 
reported that he had not lost any time at work because of his 
low back disorder.  His gait was normal and straight leg 
raising was negative.  There was no listing of the spine to 
the opposite side, no positive Goldthwait's sign, or muscle 
spasm on forward bending, and no abnormal mobility on forced 
motion.  

On neurological examination, there was full and equal 
strength in all four extremities and no abnormalities in 
muscle bulk or tone.  The veteran described his back pain as 
being intermittent and said that he had not lost any time at 
work because of his back problems.  While the veteran 
reported that he had some intermittent tingling in his left 
buttock, he denied any radiation of pain into his lower 
extremities.  There was no objective evidence of sciatic 
neuropathy or absent reflexes.  The examiner opined that the 
veteran's intermittent tingling in the left buttock most 
likely represented mild sacral radiculopathy.  

As a whole, the medical evidence prior to July 31, 2001 does 
not demonstrate more than mild neurological symptoms or mild 
actual limitation of motion of the lumbar spine.  Thus, a 
rating in excess of 10 percent prior to July 31, 2001, under 
DC's 5292 or 5010-5003 is not warranted.  The clinical 
evidence does not show muscle spasm on extreme forward 
bending or loss of lateral spine motion so as to warrant a 
higher rating under DC 5295.  Lastly, there is no evidence of 
more than mild symptoms of intervertebral disc syndrome.  As 
to rating the veteran under the criteria for ankylosis, it is 
noted that ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the lumbar spine and a rating 
under Diagnostic Code 5289 for ankylosis is not warranted.  

Consideration must now be given to any functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2001).  The Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2001).  

An examiner specifically addressed the DeLuca criteria when 
the veteran was examined by VA in June 2000.  The examiner 
noted that pain could possibly limit function abilities 
during flare-ups or when the low back was used repeatedly 
over a period of time.  However, the examiner stated that he 
could not estimate that in terms of additional range of 
motion loss or favorable or unfavorable ankylosis due to pain 
on use or during flare-ups.  The examiner reported that there 
was no evidence of weakened movement, excess fatigability, or 
incoordination.  Therefore, a rating in excess of 10 percent 
under the criteria for functional loss is not warranted.  

From July 31, 2001.

Although the clinical findings on VA examination on July 31, 
2001 were not significantly different from those reported on 
the earlier examinations, there was some additional 
limitation of motion of the lumbosacral spine on extension 
and lateral flexion.  The veteran reported constant pain and 
stiffness and said that he had painful flare-ups about three 
times a week lasting for up to four minutes.  VA examination 
at that time showed no muscle spasm or palpable tenderness, 
and there were no significant neurological findings.  The 
veteran reported that his symptoms sometimes limited him at 
work, but that he had not lost anytime because of his low 
back symptoms.  On the other hand, when examined by VA in 
February 2002, the veteran reported that he had lost six days 
of work in July 2001 because of his low back disorder.  In 
any event, the veteran reported that he hadn't any flare-ups 
since then.  

In May 2002, the RO assigned an increased rating to 20 
percent for the veteran's low back disability based on his 
reported increase in flare-ups and additional symptoms.  The 
clinical findings since July 31, 2001, do not show severe 
listing of the whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending, loss of lateral motion, 
or abnormal mobility on forced motion to warrant the 
assignment of an evaluation in excess of 20 percent under 
DC's 5294-5295.  Likewise, range of motion has not been shown 
to be more than moderate so as to warrant a higher rating 
under DC 5292.  In addition, the veteran did not demonstrate 
severe symptoms of sciatic neuropathy, characteristic pain on 
motion, muscle spasm, absent ankle jerk, or severe recurring 
attacks with intermittent relief, so as to warrant the 
assignment of a rating in excess of 20 percent from July 31, 
2001 under DC 5293.  

As to functional loss under 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and the holding in DeLuca, the Board finds that an 
evaluation in excess of 20 percent from July 31, 2001, is not 
warranted.  Other than the reported six days of time lost at 
work in July 2001, the veteran stated that he had no flare-
ups since then and had not lost any additional time at work 
because of his low back disorder.  On the most recent VA 
examination in February 2002, the veteran denied any weakness 
or paresthesias into his lower extremities, and the examiner 
indicated that the veteran did not demonstrate any signs or 
symptoms of sciatic neuropathy.  This is consistent with the 
examiner's findings in June 2000, that showed no weakened 
movement, excess fatigability, or incoordination.  While the 
examiner indicated that pain could limit functional ability 
during flare-ups or when the low back was used repeatedly 
over time, he was unable to offer any estimate in terms of 
additional limitation of motion.  Therefore, the Board finds 
that a rating in excess of 20 percent under the criteria for 
functional loss since July 31, 2001, is not warranted.  



Right Ankle

The veteran is currently assigned a noncompensable evaluation 
for his service-connected right ankle disability under the 
provisions of DC 5271, which provides for the following:  

Ankle, limited motion of:  
Marked.........................................................
........................................  20  
Moderate.........................................................
.....................................  10

The normal range of motion for an ankle joint on dorsiflexion 
is from 0 to 20 degrees with plantar flexion from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2001).  

Other possible applicable codes which would provide for a 
higher rating under which the veteran's service-connected 
right ankle disability may be rated includes the following:  

DC 5270 Ankle, ankylosis of:  
  In plantar flexion at more than 40 degrees, or in 
dorsiflexion at
   more than 10 degrees or with abduction, adduction, 
inversion or
   eversion 
deformity..........................................................................
......  40
  In plantar flexion, between 30 degrees and 40 degrees, or 
in
   dorsiflexion, between 0 degrees and 10 
degrees......................................  30
  In plantar flexion, less than 30 
degrees...................................................  20

The veteran's current disability due to residuals of a right 
ankle fracture is evaluated as noncompensably disabling under 
38 C.F.R. § 4.71a, DC 5271.  Under DC 5271, moderate 
limitation of motion warrants a 10 percent evaluation and 
marked limitation of motion warrants a 20 percent evaluation.  
A normal range of ankle dorsiflexion for VA rating purposes 
is considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2001).  Limitation of motion of the affected joint is also 
the appropriate basis for rating arthritis due to trauma 
under 38 C.F.R. § 4.71a, DC 5010-5003 (2001).  

Traumatic arthritis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations...........20

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups..................................................................10

Note (1): The 20 pct and 10 pct ratings based on X- ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X- ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, DC 5003.

In the instant case, all VA examinations prior to February 
2002 show no evidence of any limitation of motion in the 
right ankle.  However, when evaluated by VA in February 2002, 
dorsiflexion in the right ankle was possible to 10 degrees; 
motion in all other planes was normal.  The degree of limited 
motion in the right ankle more nearly approximates that 
contemplated by moderate limitation of motion and warrants 
the assignment of a 10 percent evaluation under DC 5271.  

A schedular rating in excess of 10 percent is not warranted 
under any of the other provisions of the rating code 
discussed above.  The right ankle is not ankylosed nor is 
there any evidence of nonunion or malunion of the ankle with 
impairment in the knee or ankle.  Thus, evaluations in excess 
of 10 percent under DC's 5010-5003-5270, or 5262 are not for 
application.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and evaluations must consider 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Despite the veteran's assertion of intermittent pain and 
occasional swelling, no objective evidence of any functional 
loss has been demonstrated on any of the three VA 
examinations conducted during the pendency of this appeal.  
The evidence shows that the veteran has good strength and a 
normal gait, and there is no neurological impairment 
referable to the right ankle.  The veteran can walk on his 
heels and toes, and he has no more than moderate limitation 
of motion in the ankle joint.  On VA examination in June 
2000, the question of functional loss under DeLuca was 
specifically addressed.  The examiner indicated that while 
pain could possibly limit functional ability during flare-ups 
or when the right ankle was used repeatedly over a period of 
time, he could not estimate that in terms of additional range 
of motion loss or favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  The examiner noted that 
there was no evidence of weakened movement, excess 
fatigability, or incoordination, and no ankylosis.  

In summary, the Board finds that the objective assessment of 
the veteran's present impairment of the right ankle shows 
moderate limitation of motion sufficient to warrant the 
assignment of a 10 percent evaluation from the initial grant 
of service connection.  However, the evidence does not 
suggest that he has sufficient symptoms so as to warrant a 
rating in excess of 10 percent.  


ORDER

A rating in excess of 10 percent for service-connected 
degenerative disc disease of the lumbar spine prior to July 
31, 2001, is denied.  

A rating in excess of 20 percent for service-connected 
degenerative disc disease of the lumbar spine from July 31, 
2001, is denied.  

Entitlement to a 10 percent evaluation for service-connected 
residuals of a right ankle fracture is granted, subject to VA 
laws and regulations pertaining to the payment of monetary 
benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

